Citation Nr: 1341095	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-23 054	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for organic heart disease.  

2.  Entitlement to service connection for peripheral vascular disease (PVD), to include as due to herbicide exposure.  

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

5.  Entitlement to service connection for a respiratory disability, to include as due to herbicide exposure.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1972.  He died in May 2010.  The appellant is the Veteran's surviving spouse.  In May 2013, Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania granted her request to be substituted as the claimant for the purposes of processing this appeal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and the appellant testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board in February 2010.  The appellant was apprised of that fact by a letter dated in October 2013, and was afforded the opportunity to have a new Board hearing.  38 C.F.R. § 20.707 (2013).  That letter informed her that if she did not respond to the letter within 30 days, it would be assumed that she did not want another hearing.  The appellant did not  respond to the letter.  Accordingly, no new hearing will be scheduled.  38 C.F.R. § 20.707 (2013).

The Board remanded the claims for additional development in May 2010.   

The issue of entitlement to service connection for residuals of a cold injury of the right hand being was raised by Veteran prior to his death in a May 2006 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for organic heart disease was last denied by a rating decision dated in January 1976.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the January 1976 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for organic heart disease. 

3.  The Veteran does not have PVD that is attributable to active service, including exposure to herbicides in service.  

4.  The Veteran does not have a psychiatric disability, including PTSD and depression, that is related to active service.  

5.  The Veteran does not have hypertension that is attributable to active service, including exposure to herbicides in service.
6.  The Veteran does not have a respiratory disability that is attributable to active service, including exposure to herbicides in service


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for organic heart disease has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The Veteran does not have PVD that is the result of disease or injury incurred in or aggravated during active service, including exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The Veteran does not have a psychiatric disability, including PTSD and depression, that is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2013).

4.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active service, including exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The Veteran does not have a respiratory disability that is the result of disease or injury incurred in or aggravated during active service, including exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2006, May 2006, June 2006, August 2006, December 2009, and May 2010.  The Veteran was advised in the May 2010 correspondence that his claim for organic heart disease was previously denied because the claim was lacking in evidence.  The correspondence also told the Veteran what constitutes new and material evidence and also advised him of the elements necessary to establish service connection on a direct basis.  That document satisfied the notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159(c)(4)(iii) (2013).  

With regard to the service connection claims, the Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection on appeal, the record is devoid of any competent lay or medical evidence that the disabilities are the result of a disease or injury incurred in or aggravated by active service.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on a claims, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the Veteran's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

With the exception of the claim for hypertension, the Veteran in this case has not reported a continuity of the symptoms of his claimed disabilities since separation.  Instead, he has asserted a relationship between his claimed disabilities and his service which is outside his competence as a layperson.  Moreover, neither the Veteran nor the appellant have submitted competent evidence to support their assertions in that regard.  With regard to the claim for hypertension, although the Veteran alleged a continuity of symptomatology and treatment since service, the Board has determined that allegation is not competent evidence as the Veteran is not credible.  Therefore, the Board finds that examinations are not necessary in this case because the competent evidence of record does not indicate a relationship between the current disabilities and service.

The Board also finds that all of the other duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




New and Material Evidence

The Veteran originally submitted a claim of entitlement to service connection for organic heart disease in January 1976.  The claim was denied by the RO in a rating decision dated in February 1976.  Notice of the denial and notice of appellate rights was provided at that time.  The Veteran did not perfect an appeal of the decision and the February 1976 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for organic heart disease may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the evidence before VA consisted of service medical records and a statement from W. Silvernail, Jr., M.D., dated in September 1975.  

The service medical records show that the Veteran reported right chest pain in December 1969.  Examination of the chest was negative with no cough or hemoptysis.  The Veteran reported substernal chest pain in July 1970.  He was noted to have probable gastritis at that time.  The Veteran's May 1972 separation examination revealed a normal clinical evaluation of the Veteran's heart, lungs, and chest.  The Veteran reported dizziness, shortness of breath, and pain in his chest on a report of medical history examination form prepared in conjunction with his separation examination.  Also associated with the separation examination was a cardiac consultation performed due to a report of paroxysmal nocturnal dyspnea (PND), sinus bradycardia, and occasional dizziness on rising rapidly.  Following a physical examination, the examiner found that the Veteran had no evidence of organic heart disease and he was found to be fit for retirement without profile or board.  

The statement from Dr. Silvernail shows that the Veteran was seen for diplopia, neck pain, headache, and intermittent numbness of the right arm.  No reference to any cardiac disorder was included in the Veteran's report of symptoms nor was any cardiac disease diagnosed.  

The RO last denied the claim in a February 1976 rating decision.  The RO acknowledged the Veteran's evaluation for paroxysmal nocturnal dyspnea and sinus bradycardia in service but noted that no organic heart disease was found at the Veteran's retirement.  The RO concluded that organic heart disease was not shown by the evidence of record.    

The Veteran submitted a claim to reopen his claim for service connection for organic heart disease in January 2006.  Evidence associated with the claims file since the final prior denial consists of private medical records from various providers including Athens Heart Center; an OHA psychiatric evaluation; Athens Regional Medical Center; H. Brooks, M.D.; St. Francis Hospital; and A. Bashir, M.D.; VA outpatient treatment reports dated from September 2006 to October 2009; the Veteran and appellant's testimony from a February 2010 Travel Board hearing; and statements from the Veteran and appellant.  

The private treatment reports from Athens Heart Center, Athens Pulmonary and Allergy, Athens Regional Medical Center, Dr. Brooks, St. Francis Hospital, Dr. Bashir, and VA outpatient treatment reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  Although the records show treatment for coronary artery disease (CAD), atrial fibrillation, right carotid artery stenosis, occlusion of the left carotid artery, coronary stenosis, ischemic cardiomyopathy, and chronic congestive heart failure since service, the records do not contain any opinion relating the claimed organic heart disability to the Veteran's active duty service.  The fact that the Veteran had cardiac complaints was known at the time of the previous denial.  Therefore, evidence demonstrating a treatment for cardiac complaints is cumulative and not material.

The OHA psychiatric evaluation is new in that it was not of record at the time of the previous denial.  However it is not material.  The records are unrelated to treatment for a heart disability.  

The testimony and statements of the Veteran and appellant are new in that they were not of record at the time of the previous denial.  However, they are not material.  The Veteran testified that he was exposed to herbicides during service in Vietnam while on temporary duty.  He indicated that he did not have combat service.  The Veteran's representative indicated that the Veteran was trying to establish a link between his current heart disabilities and exposure to herbicides during service in Vietnam.  The appellant indicated that she believed that the Veteran's problems resulted from his service, particularly his service in Vietnam.  The Veteran's service personnel records do not substantiate service in Vietnam.  Therefore, the testimony and statements of the Veteran and his spouse are cumulative and not material.

The evidence submitted since the last final denial falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating the claim of service connection for organic heart disease, there must be some new evidence that there is a chronic heart disability that was caused or aggravated by active duty service.  The new evidence received is cumulative of evidence already of record at the time of the prior denial and is not material.  Thus, in the absence of new and material evidence, the claim is not reopened.

Without some new evidence tending to show that the Veteran's had organic heart disease that was caused or aggravated by his active duty service, the claim of entitlement to service connection for organic heart disease cannot be reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In summary, the evidence submitted since the last final denial falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating the claim of service connection for organic heart disease, there must be some new evidence that organic heart disease was caused or aggravated by active duty service.  Therefore, the claim is not reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during two periods of war, he does not allege that any of the current disabilities at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service personnel records show overseas service in Germany, Iceland, France, Korea, and Okinawa.  The records do not substantiate any service in the Republic of Vietnam at any time during the Veteran's active service.  

Peripheral Vascular Disease

The appellant claims that the Veteran's PVD resulted from his active duty service.  

The Veteran's service medical records do not show any complaints, findings, or treatment for any disability of the vascular system.  The Veteran's September 1952 entrance examination and May 1972 separation examination revealed normal clinical evaluations of the vascular system.  The Veteran denied cramps in his legs on a report of medical history form prepared in conjunction with the separation examination.  

A September 1975 statement from Dr. Silvernail does not reference a diagnosis of PVD.  

Private treatment reports from H. Brooks, M.D., show a diagnosis of stable PVD in August 1995.  The records include lower extremity arterial studies dated in April 1997, January 1998, and January 1999.  The April 1997 study reveals good results from previous left superficial femoral artery angioplasty with good perfusion of the left distal left lower extremity.  The study was noted to indicate that the Veteran was possibly developing some early right iliofemoral arterial disease.  The January 1999 study revealed that there was some progression of PVD and appeared to be symmetrical and involve both iliofemoral arterial systems.  

Private treatment reports from Athens Heart Center show a diagnosis of peripheral vascular disease in November 2005.  

The VA outpatient treatment reports show a diagnosis of PVD in September 2006.  

At a February 2010 Travel Board hearing, the Veteran did not offer any testimony with regard to the claim for PVD.

Private treatment reports from Athens Regional Medical Center show that the Veteran was admitted for an acute chronic respiratory failure with worsening dyspnea in May 2010.  He was hospitalized for a period of nine days.  He was noted to have end-stage chronic obstructive pulmonary disease (COPD).  His discharge diagnoses included peripheral vascular disease.  

The Board notes that although a OHA psychiatric assessment was of record and seemed to indicate that the Veteran may be have been in receipt of Social Security Administration (SSA) disability benefits, a May 2010 response from the SSA shows that no medical records were available.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for PVD, including as due to exposure to herbicides.

As an initial matter, the Board notes that the Veteran's period of active service did not include service in country in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  Therefore, the Veteran will not be afforded the presumption of exposure to herbicides during service.  Nothing else in the service records establishes that the Veteran was exposed to herbicides during his service.  Moreover, PVD is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Consequently, the Board finds that the Veteran is not entitled to service connection for PVD on a presumptive basis.  

The Board has also determined that service connection for PVD is not warranted on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's PVD and his period of active service.  The earliest medical evidence of a diagnosis of PVD was in 1995 when the Veteran was noted to have stable PVD.  Therefore, the earliest indication of PVD came twenty-three years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first indication of PVD is evidence that weighs against the appellant's claim. 

The evidence does not show a relationship of the Veteran's PVD and his period of active service.  The appellant has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's PVD is related to his period of service.

Although the appellant contends that the Veteran had PVD related to his active service, including exposure to herbicides in service, she has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The appellant's opinion is not competent to provide the requisite etiology of PVD because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, statements regarding the Veteran's PVD being related to exposure to herbicides in service are not competent as neither the Veteran nor the appellant are medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had PVD during service and the file does not contain competent evidence linking PVD to service, including exposure to herbicides.  There is also no lay evidence of any continuity of symptomatology between active service and the Veteran's PVD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PVD, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Psychiatric Disability

Establishing service connection for PTSD requires that there be medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  

The appellant contends that the Veteran had a psychiatric disability, including PTSD and depression, as a result of his active service.  

The Veteran's service medical records do not show treatment for any psychiatric disabilities.  The Veteran's September 1952 entrance examination shows a normal psychiatric evaluation.  An entry dated in March 1957 shows that the Veteran sustained a gunshot wound to the left foot while hunting at home in Clayton, Georgia.  He sustained a badly comminuted fracture of the left great toe and underwent a definitive amputation of the great toe at that time.  The Veteran's May 1972 separation examination shows a normal psychiatric evaluation.  The Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort on a report of medical history form prepared in conjunction with the separation examination.

Private medical records from Athens Allergy and Asthma show a report of anxiety and shortness of breath with small amounts of exertion in January 2003.  Anxiety was noted to be a new finding.  In March 2004, the Veteran was assessed with depression and anxiety.  

Private treatment reports from Athens Heart Center dated in November 2005 show a diagnosis of depression for which the Veteran was treated with Celexa.  

VA outpatient treatment reports dated in September 2006 show that a PTSD screen was positive.  The Veteran was noted to have a past medical history of depression at that time.

At the February 2010 Travel Board hearing, the Veteran testified that he had PTSD as a result of service in Vietnam.  He indicated that he was not engaged in combat while stationed in Vietnam.  He reported that he was shot at while serving in the Delta and shot in the foot while carrying gasoline to the frontlines.  The Veteran and his spouse indicated that the Veteran did not receive a Purple Heart.  The appellant indicated that the Veteran was treated by a psychiatrist while in service but the Veteran denied being diagnosed with any psychiatric disorder during service.  The Veteran indicated that he was treated by his private physicians for his psychiatric disabilities.  The appellant testified that the Veteran had symptoms of PTSD including trouble sleeping due to nightmares, socially isolating, and flashbacks.  

Although an April 1993 OHA psychiatric assessment was of record and seemed to indicate that the Veteran may be have been in receipt of SSA disability benefits, a May 2010 response from the SSA shows that no medical records were available.  The OHA assessment shows a diagnosis of affective disorders.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disability, including PTSD and depression.

The evidence does not show a relationship between the Veteran's claimed psychiatric disability, including PTSD, depression, and anxiety and his period of active service.  The appellant has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's claimed psychiatric disabilities are related to his period of service.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  

In this case, the Board finds that that the Veteran's testimony regarding his reported stressor is not credible.  The Veteran claimed that he had PTSD as a result of being shot while serving in Vietnam.  However, there is no evidence in the Veteran's service personnel records that he served in Vietnam.  Moreover, while the service medical records show that the Veteran sustained a gunshot wound to the foot, the records do not substantiate the Veteran's claim of being shot while serving in Vietnam.  In fact, the service records show that the Veteran was shot while at home, in the United States, hunting.  Consequently, the Veteran's statements and testimony lack credibility.  

Moreover, although the appellant contends that the Veteran had psychiatric disabilities related to his active service, she has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The appellant's opinion is not competent to provide the requisite etiology of any diagnosed psychiatric disabilities because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, statements regarding the Veteran's psychiatric disabilities being related service are not competent as neither the Veteran nor the appellant are medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had a psychiatric disability during service and the file does not contain competent evidence linking any psychiatric disability to service.  There is also no competent lay evidence of any continuity of symptomatology between active service and the Veteran's psychiatric disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability, including PTSD and depression, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Hypertension

The appellant contends that the Veteran has hypertension as a result of his service, including exposure to herbicides.  

The Veteran's service medical records do not show any complaints, findings or treatment for hypertension.  The Veteran's blood pressure was recorded as 106/70 at his September 1952 entrance examination and as 118/68 at his May 1972 separation examination.  The Veteran denied high or low blood pressure on a report of medical history form prepared in conjunction with his entrance examination and he indicated that he did not know if he had high or low blood pressure on a report of medical history form prepared in conjunction with the separation examination.  

A September 1975 statement from Dr. Silvernail does not reference any treatment for or a diagnosis of hypertension.  

An August 2001 entry from St. Francis Hospital indicates that the Veteran had hypertension "for many years" and had taken medications in the past recently had normal pressures.  

Entries dated in June and November 2005 from Athens Heart Center document a diagnosis of hypertension with hypertensive heart disease.  
 
A November 2006 entry from Dr. Bashir documents a past medical history of hypertension.  

VA outpatient treatment reports dated from September 2006 to October 2009 show a past medical history of hypertension as early as September 2006.  

At a February 2010 Travel Board hearing before the Board, the Veteran testified that he had treatment for hypertension while in service and was continuously treated for hypertension since service.

A May 2010 discharge summary from Athens Regional Medical Center shows a discharge diagnosis of hypertension.  

No records from the SSA were available.  The OHA assessment was unrelated to hypertension. 

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension, including as due to exposure to herbicides.

The Veteran's period of active service did not include service in country in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  Thus, the Veteran will not be afforded the presumption of exposure to herbicides during service.  Nothing else in the service records shows that the Veteran was exposed to herbicides during his service.  Moreover, hypertension is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Consequently, the Board finds that the Veteran is not entitled to service connection for hypertension on a presumptive basis.  

The Board will now consider whether service connection is warranted for hypertension on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension and his period of active service.  The earliest medical evidence of a diagnosis of hypertension was in August 2001.  Consequently, the earliest indication of a diagnosis of hypertension came in 2001, almost thirty years after the Veteran left service.  Although the entry in 2001 notes that the Veteran had hypertension for many years, there is no indication that the diagnosis dates back to service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of hypertension is also evidence that weighs against the Veteran's claim. 

The evidence does not show competent evidence of a relationship of the Veteran's hypertension and his period of active service.  The appellant has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's hypertension is related to his period of service or that hypertension manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Although the appellant contends that the Veteran had hypertension related to his active service, specifically to exposure to herbicides in service, she has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (2013).  The appellant's opinion is not competent to provide the requisite etiology of the hypertension because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, the appellant's statements regarding the Veteran's hypertension being related to exposure to herbicides in service are not competent as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

Moreover, although the Veteran testified that he received treatment for hypertension while in service and continuously since that time, the Veteran's credibility has been called into question by his testimony regarding the shooting in service being in Vietnam as opposed to in the United States.  The Veteran testified that he was shot while in Vietnam when in fact the records do not substantiate that fact and instead note that the Veteran was shot in the foot while hunting at home.  Additionally, the service medical records do not substantiate any findings of treatment for hypertension in service and include normal blood pressure readings at the Veteran's entrance and separation examinations.  Consequently, the Board finds that the Veteran's claim of continuous treatment for hypertension during and since service is not credible.  

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had hypertension during service or hypertension within a year of separation from service, and the file does not contain competent evidence linking hypertension to service, including exposure to herbicides.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).



Respiratory Disability

The appellant contends that the Veteran had a respiratory disability due to his service, including exposure to herbicides.  

The Veteran's service medical records do not show any complaints, findings, or treatment for any chronic respiratory disabilities.  The Veteran's September 1952 entrance examination revealed a normal clinical evaluation of the lungs and chest.  The Veteran denied shortness of breath, pain or pressure in the chest, and a chronic cough on a report of medical history form prepared in conjunction with the entrance examination.  The Veteran's May 1972 separation examination revealed a normal clinical evaluation of the Veteran's lungs and chest.  The Veteran reported shortness of breath and pain in his chest on a report of medical history form prepared in conjunction with the separation examination.  The Veteran underwent a consultation for his shortness of breath which was noted to occur once a week upon waking up with immediate relief when the Veteran laid back down.  Following a physical examination, the Veteran was assessed with no organic heart disease nor was any respiratory diseases diagnosed.  

A September 1975 entry from Dr. Silvernail does not reference any pulmonary disabilities and is unrelated to treatment for any respiratory disabilities.  

A January 2003 entry from Athens Pulmonary and Allergy shows a diagnosis of COPD.  The Veteran was noted to get short of breath with small amounts of exertion.   

A June 2005 entry from Athens Heart Center shows a diagnosis of severe COPD.  

VA outpatient treatment reports dated from September 2006 to October 2009 show a past medical history of COPD in September 2006.  

A November 2006 entry from Dr. Bashir documents a diagnosis of COPD and chronic bronchitis.  

At a February 2010 Travel Board hearing, the Veteran testified that he had temporary duty in Vietnam and was exposed to chlorine at a depot.  The Veteran's representative indicated that the Veteran's respiratory condition resulted from exposure to Agent Orange.  

A May 2010 discharge summary shows a discharge diagnosis of end-stage chronic COPD and acute COPD exacerbation.  

No records from the SSA were available and the OHA assessment was unrelated to treatment for any respiratory disability.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a respiratory disability, including as due to exposure to herbicides.

The Veteran's period of active service did not include service in country in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  Thus, the Veteran will not be afforded the presumption of exposure to herbicides during service.  Nothing else in the service records establishes that the Veteran was exposed to herbicides during his service.  Moreover, neither COPD nor chronic bronchitis is one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Consequently, the Board finds that the Veteran is not entitled to service connection for a respiratory disability on a presumptive basis.  

The Board will now consider whether service connection is warranted for a respiratory disability on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's claimed respiratory disability and his period of active service.  The earliest medical evidence of a diagnosis of COPD was in January 2003.  Consequently, the earliest indication of a diagnosis of a respiratory disability came in 2003, more than thirty years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a respiratory disability is also evidence that weighs against the Veteran's claim. 

The evidence does not show competent evidence of a relationship of the Veteran's respiratory disabilities and his period of active service.  The appellant has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's claimed respiratory disabilities are related to his period of service.   

Although the appellant contends that the Veteran had a respiratory disability related to his active service, specifically to exposure to herbicides in service, she has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The appellant's opinion is not competent to provide the requisite etiology of the respiratory disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, the appellant's statements regarding the Veteran's respiratory disability being related to exposure to herbicides in service are not competent as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 
 
The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had a respiratory disability during service and the file does not contain competent evidence linking any respiratory disability to service, including exposure to herbicides.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).



ORDER

The application to reopen a claim of entitlement to service connection for organic heart disease is denied.

Entitlement to service connection for PVD, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is denied.  

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for a respiratory disability, to include as due to herbicide exposure, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


